32 N.Y.2d 954 (1973)
In the Matter of Luke P. McGovern, Appellant,
v.
Robert O. Lowery, as Fire Commissioner of the City of New York and as Chairman of the Board of Trustees of the New York Fire Department Pension Fund, et al., Respondents.
Court of Appeals of the State of New York.
Submitted May 29, 1973.
Decided June 8, 1973.
Edward H. Freiberger for appellant.
Norman Redlich, Corporation Counsel (Edmund B. Hennefeld and Stanley Buchsbaum of counsel), for respondents.
Concur: Chief Judge FULD and Judges BURKE, BREITEL, JASEN, GABRIELLI, JONES and WACHTLER.
Order affirmed, without costs; no opinion.